Exhibit 10.1

 

EMPLOYMENT AGREEMENT

﻿

    THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of April 1 ,2020
(the “Effective Date”), by and between Samson Oil and Gas USA, Inc., a Colorado
corporation (“Company”), and Tristan R. Farel (“Employee”).

Recitals

WHEREAS, Company desires to retain the personal services of Employee as
President and Chief Executive Officer and Managing Director of Company and of
Company’s parent, Samson Oil & Gas Limited (“Parent”) and Employee is willing to
make his services available to Company and Parent, on the terms and conditions
hereinafter set forth.   

Agreement

    NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, the parties agree as follows:

1.    Employment.

1.1    Employment and Term.  Company hereby agrees to employ Employee and
Employee hereby agrees to serve Company, on the terms and conditions set forth
herein, for the period commencing on the Effective Date and continuing through
March 31, 2022, unless sooner terminated in accordance with the terms and
conditions hereof (the “Term”).  The Term will not be extended unless the
parties agree otherwise in writing.  If Employee continues to be employed after
the end of the Term, he will be an at will employee without the benefit of any
of the terms of this Agreement.

    1.2    Duties of Employee.  Employee shall serve as the President and Chief
Executive Officer of Company and Parent, and shall have and exercise general
responsibility for the management of Company and Parent.  Employee shall report
to the Board of Directors of Parent (the “Board”, which term may also include a
committee of the Board when used herein, depending on the context).  Employee
shall also have such other powers and duties as the Board may from time to time
delegate to him provided that such duties are consistent with his
position.  Employee shall devote substantially all his working time and
attention to the business and affairs of Company and Parent (excluding any
vacation and sick leave to which Employee is entitled), render such services to
the best of his ability, and use his best efforts to promote the interests of
Company and Parent.  So long as such activities do not interfere with the
performance of Employee’s responsibilities as an employee of Company in
accordance with this Agreement, it shall not be a violation of this Agreement
for Employee to: (i) serve on corporate, civic or charitable boards or
committees; (ii) deliver lectures or fulfill speaking engagements; (iii) manage
personal investments; or (iv) participate in continuing education seminars or
similar activities relevant to his duties and responsibilities for Company. 





--------------------------------------------------------------------------------

 

    1.3    Place of Performance.  In connection with his employment by Company,
Employee shall be based at Company’s offices in Colorado or another mutually
agreed location, except for travel necessary in connection with Company’s
business.

2.    Compensation.

    2.1    Total Salary.  Employee shall receive total annual compensation in an
amount set by the Board from time to time throughout the Term (the “Total
Salary”).  The Total Salary will be accrued on a daily basis and payable in
installments consistent with Company’s normal payroll schedule, subject to
applicable withholding and other taxes.  As of the Effective Date, Employee’s
Total Salary shall be  $250,000.  Employee’s Total Salary may be increased
during the Term, but shall not be decreased without Employee’s written consent
provided, however, that Employee’s Total Salary may be reduced without
Employee’s consent by the same proportion as other Company employees if and to
the extent that the Board imposes a Company-wide reduction in salary on
substantially all of Company’s employees. 

2.2    Incentive Compensation. 

    (a)    In addition to and not as a substitute for Employee’s Total Salary,
Employee shall be eligible for an annual bonus (the “Annual Bonus”), as
determined by the Board in its sole discretion no later than July 15 of each
calendar year.  The Board generally retains the discretion to determine the
amount of the Annual Bonus each year or to grant no bonus at all, the targeted
maximum for the Annual Bonus, based on exemplary performance in all quantitative
and qualitative criteria that may be considered by the Board, in its sole
discretion, shall be 100% of the Total Salary paid to Employee in the calendar
year preceding the grant of the Annual Bonus.

    (b)    In the event of a disposition of all or substantially all of
Company’s assets (the “Sold Assets”), whether through a sale of the Sale Assets,
exchange offer, merger, consolidation, scheme of arrangement, amalgamation or
otherwise during the Term or within one (1) year following the end of the Term
(a  “Sale”), Company shall pay Employee a one-time cash bonus (the “Sale Bonus”)
for his efforts in bringing about the Sale.  The amount of the Sale Bonus shall
be determined by the Board based on the consideration received by Company or
Company’s shareholders on account of the Sale.   The Sale Bonus shall be due and
payable to Employee no later than one hundred eighty (180) days after the Sale
or at the end of the Term, whichever first occurs.

2.3    Relocation Expenses.

    (a)    If Company’s offices to which Employee is assigned are relocated
outside of the Denver, Colorado metropolitan area and Employee remains employed
by Company pursuant to this Agreement, then Company shall pay all reasonable
relocation expenses incurred by Employee in relocating to Company’s new
location.  The requirements for the timing of such expenses and their
reimbursement shall be subject to and in accordance with the relocation expense
payment policies and procedures of Company, as in effect as of the date Employee
is advised of the relocation.





 

1



--------------------------------------------------------------------------------

 

3.    Expense Reimbursement and Other Benefits.

    3.1    Expense Reimbursement.  During the Term, Company shall reimburse
Employee for all documented reasonable expenses actually paid or incurred by
Employee in the course of and pursuant to the business of Company, subject to
and in accordance with the expense reimbursement policies and procedures in
effect for Company’s employees from time to time. 

3.2    Additional Benefits.  During the Term, Company shall make available to
Employee such benefits and perquisites as are generally provided by Company to
its senior management (subject to eligibility), including but not limited to
participation in any group life, medical, health, dental, disability or accident
insurance, pension plan, 401(k) savings and investment plan, profit-sharing
plan, employee stock purchase plan, incentive compensation plan or other such
benefit plan or policy, if any, which may presently be in effect or which may
hereafter be adopted by Company for the benefit of its senior management or its
employees generally, in each case subject to and on a basis consistent with the
terms, conditions and overall administration of such plan or arrangement (the
“Additional Benefits”). 

    3.3    Annual Leave.  Employee shall be entitled to three  (3) weeks of
annual leave each calendar year.  The annual leave will vest evenly each payroll
and shall be accrued from calendar year to calendar year in accordance with
Company policies and procedures then in effect.  Employee shall be paid for any
remaining annual leave accrual following the termination of employment for any
reason.  Annual leave shall be taken at a mutually agreeable time.

    3.4    Personal Leave.  Personal leave shall be available to Employee for
use in accordance with Company policies and procedures then in effect.  Personal
leave will not accrue for longer than a year and Employee will not be entitled
to receive payment for any accrued personal leave upon the termination of his
employment.

4.    Termination.

    4.1    Termination for Cause.  Notwithstanding anything to the contrary
contained in this Agreement, Company hereunder may terminate this Agreement and
Employee’s employment for Cause.  As used in this Agreement, “Cause” shall mean
(i) any action or omission of Employee which constitutes (A) a material breach
of any of the provisions of Section 5 of this Agreement, (B) a material breach
by Employee of his fiduciary duties and obligations to Company, or (C)
Employee’s failure or refusal to follow any lawful directive of the Board, in
each case which act or omission is not cured (if capable of being cured) within
ten (10) days after written notice of same from the Board to Employee, (ii)
conduct constituting fraud, embezzlement, misappropriation or gross dishonesty
by Employee in connection with the performance of his duties under this
Agreement or (iii) a conviction of Employee for (A) a felony (other than a
traffic violation) or (B) a crime involving moral turpitude, but only if the
Board determines that such conviction will damage or bring into disrepute the
business, reputation or goodwill of Company or impair Employee's ability to
perform his duties for Company.  For any



 

2



--------------------------------------------------------------------------------

 

termination for Cause under this Section 4.1 other than Section 4.1(i)(C),
Employee shall be given prior written notice of the proposed termination for
Cause, specifying the specific grounds therefor and, if such grounds are capable
of being cured, Employee shall have thirty  (30) days after receipt of such
notice to cure.  It is presumed that any stated grounds for a termination for
Cause under Section 4.1(i) are capable of being cured but grounds for a
termination for Cause under Section 4.1(ii) or (iii) are not capable of being
cured, provided, however, the Board may determine, in its discretion, to allow a
thirty (30) day cure period for a termination for Cause under Section 4.1(ii) or
(iii).  A termination for Cause shall not be effective until the expiration of
the applicable cure period prescribed by this Section 4.1.  Upon the
effectiveness of any termination pursuant to this Section 4.1, Employee shall
only be entitled to his Total Salary as accrued through the date of termination,
reimbursement of expenses incurred prior to the date of termination in
accordance with Section 3.1 hereof and any other compensation and benefits
payable in accordance with Section 3.2 hereof.  Upon making such payments,
Company shall have no further liability to Employee hereunder.

    4.2    Disability. Notwithstanding anything to the contrary contained in
this Agreement, Company, by written notice to Employee, shall at all times have
the right to terminate this Agreement and Employee’s employment hereunder if
Employee shall, as the result of mental or physical incapacity, illness or
disability, fail or be unable to perform his duties and responsibilities
provided for herein in all material respects for a period of more than sixty
(60) consecutive days in any 12-month period.  Upon any termination pursuant to
this Section 4.2, (i) within thirty (30) days after the date of termination,
Company shall pay Employee any unpaid amounts of his Total Salary accrued prior
to the date of termination and shall reimburse Employee for all expenses
described in Section 3.1 of this Agreement and incurred prior to the date of
termination, and (ii) in lieu of any further Total Salary, incentive
compensation or other benefits or payments to Employee for periods subsequent to
the date of termination, Company shall pay to Employee the Severance Payments
and Severance Benefits specified in Section 4.4.  Upon making such payments and
providing such benefits, Company shall have no further liability hereunder;
provided, however, that Employee shall be entitled to receive any amounts then
payable pursuant to any employee benefit plan, life insurance policy or other
plan, program or policy then maintained or provided by Company to Employee in
accordance with Section 3.2 hereof and under the terms thereof.

    4.3    Death.  If Employee dies during the term of his employment hereunder,
this Agreement shall terminate on the date of Employee’s death.  Upon any such
termination, (i) within thirty (30) days after the date of termination, Company
shall pay to the estate of Employee any unpaid amounts of his Total Salary
accrued prior to the date of death and reimbursement for all expenses described
in Section 3.1 of this Agreement and incurred by Employee prior to his death,
and (ii) in lieu of any further Total Salary, incentive compensation or other
benefits or payments to the estate of Employee for periods subsequent to the
date of termination, Company shall pay to the estate of Employee the Severance
Payments specified in Section 4.4.  Upon making such payments, Company shall
have no further liability hereunder; provided, that Employee’s spouse,
beneficiaries or estate, as the case may be, shall be entitled to receive any
amounts then payable pursuant to any employee benefit plan, life insurance
policy or other plan,



 

3



--------------------------------------------------------------------------------

 

program or policy then maintained or provided by Company to Employee in
accordance with Section 3.2 hereof and under the terms thereof.  Nothing herein
is intended to give Employee’s spouse, beneficiaries or estate any rights to or
interest in any key man life insurance policy on Employee that may be maintained
by Company for the benefit of Company. 

4.4     Termination Without Cause.  At any time Company shall have the right to
terminate this Agreement and Employee’s employment hereunder by written notice
to Employee.  Upon any termination without Cause pursuant to this Section 4.4,
Company (a) shall pay Employee any unpaid amounts of his Total Salary accrued
prior to the date of termination, (b) shall reimburse Employee for all expenses
described in Section 3.1 of this Agreement incurred prior to the date of
termination and (c) shall pay Employee an amount (“Severance Payments”) equal to
his Total Salary for a period of three  (3) months, paid ratably over such three
 (3) month period or in a lump sum, as determined by the Board, subject to all
appropriate withholdings and deductions, provided, however, that no Severance
Payments shall be paid until Employee has signed and delivered a release
agreement satisfactory to Company and not revoked it during any applicable
statutory revocation period.  Employee will forfeit the right to any Severance
Payments under this Section 4.4 unless such release is signed and not
subsequently revoked within ninety (90) days after it is provided to Employee by
Company.  Employee shall continue to receive the Additional Benefits provided to
Employee immediately prior to the date of termination for so long as Severance
Payments are being made to Employee (the “Severance Benefits”)  Upon making the
Severance Payments and providing the Severance Benefits, if any, required by
this Section 4.4, Company shall have no further liability to Employee other than
any amounts duly payable pursuant to any 401(k) plan, retirement or pension
plan, employee benefit plan, life insurance policy or other plan, program or
policy then maintained or provided by Company to Employee pursuant to the terms
thereof. 

        4.5    Voluntary Resignation.  Employee may, upon not less than ninety
(90) days prior written notice to Company, resign and terminate his employment
hereunder.  Subject to Section 4.6, in the event Employee resigns as an employee
of Company, he shall be entitled to receive only such payment(s) as he would
have received had he been terminated pursuant to Section 4.1 hereof.  Employee
shall not under any circumstances give Company less than ninety (90) days prior
written notice of his resignation date. 

    4.6    Resignation for Good Reason.  Employee may, by written notice to
Company during the Term, elect to terminate his employment on the basis of “good
reason” if there is (a) a material change of the principal location in which
Executive is required to perform his duties hereunder without Executive’s prior
consent (it being agreed that any location within the state of Colorado shall
not be deemed a material change); or (b) a material reduction in (or a failure
to pay or provide a material portion of) Employee’s Total Salary or other
benefits payable under this Agreement.  Any such notice of termination by
Executive for “good reason” shall specify the circumstances constituting “good
reason” and shall afford Company an opportunity to cure such circumstances at
any time within the thirty (30) day period following the date of such
notice.  If Company does cure such circumstances within said thirty (30) day
period, the



 

4



--------------------------------------------------------------------------------

 

notice of termination shall be deemed to have been withdrawn by Executive and
shall have no further force and effect.  If the circumstances cited in
Executive’s notice qualify as “good reason” hereunder and are not cured within
the thirty (30) days after the notice, this Agreement shall be terminated at
such time and such termination shall be treated in all respects as if it had
been a termination without cause and without notice under Section 4.4 of this
Agreement, entitling Employee to the Severance Payments and Severance Benefits
provided therein .

5.    Restrictive Covenants.

    5.1    Nondisclosure.  (a)    Employee acknowledges that, as part of the
terms of his employment by Company, he will have access to and/or may develop or
assemble confidential information owned by or related to Company, its customers
or its business partners or Parent.  Such confidential information (whether or
not reduced to writing) shall include, without limitation, designs, processes,
projects, manuals, techniques, information concerning or provided by customers,
suppliers and vendors contracts, marketing strategies, agency relationships and
terms, financial information, pricing and compensation structures, business
relations and negotiations, employee lists, plans for drilling, exploration,
development or other business, production, exploration, seismic or other
business data, and any other information designated as “confidential” by Company
or Parent (collectively, “Confidential Information”).  Employee shall retain all
Confidential Information in confidence and shall not use or disclose
Confidential Information for any purpose other than to the extent necessary to
perform his duties as an employee of Company.  This duty of confidentiality
shall continue indefinitely with respect to Confidential Information
notwithstanding any termination of Employee’s employment so long as it remains
Confidential Information.  Confidential Information shall not include any
information that (i) was known by Employee from a third party source before
disclosure by or on behalf of Company to Employee, (ii) becomes available to
Employee from a source other than Company that is not bound by a duty of
confidentiality to Company, (iii) Company makes publicly available or discloses
to any third party without any obligation of confidentiality, or (iv) becomes
generally publicly available or known in the industry other than as a result of
its disclosure by Employee. 

        (b)    Employee agrees to (i) return to Company upon request, and in any
event, at the time of termination of employment for whatever reason, all
documents, equipment, notes, records, computer disks and tapes and other
tangible items in his possession or under his control which belong to Company or
any of its affiliates or which contain or refer to any Confidential Information
relating to Company or any of its affiliates and (ii) if so requested by
Company, delete all Confidential Information relating to Company or any of its
affiliates from any computer disks, tapes or other re-usable material in his
possession or under his control which contain or refer to any Confidential
Information relating to Company or any of its affiliates.





 

5



--------------------------------------------------------------------------------

 



5.2    Non-solicitation of Customers and Employees.  During the Term and during
the twelve (12) month period following the later to occur of (a) the termination
of this Agreement or (b) the termination of Employee’s employment by the Company
or engagement as a consultant to the Company (the “Severance Period”), Employee
(a) shall not solicit the business of any person, company or firm which is a
former, current, or prospective customer or business partner of Company or
Parent (a “Customer”) for the benefit of anyone other than Company or Parent if
the business solicited is of a type offered by Company or Parent during the
Term, (b) shall not solicit or encourage any Customer to modify, diminish or
eliminate its business relationship with Company or Parent or take any other
action with respect to a Customer which could be detrimental to the interests of
Company or Parent, and (c) shall not solicit for employment or for any other
comparable service, such as consulting services, and shall not hire or engage as
a consultant any employee or independent contractor employed or engaged by
Company or Parent at any time during the Term.  Employee acknowledges that
violation of this covenant constitutes a misappropriation of Company’s or
Parent’s trade secrets in violation of his duty of confidentiality owed to
Company. 

    5.3    Non-competition.  (a) During the Term and the Severance Period,
unless otherwise waived in writing by Company (such waiver to be in Company’s
sole and absolute discretion), Employee shall not, directly or indirectly,
engage in, operate, manage, have any investment or interest or otherwise
participate in any manner (whether as employee, officer, director, partner,
agent, security holder, creditor, consultant or otherwise) in any sole
proprietorship, partnership, corporation or business or any other person or
entity (each, a “Competitor”) that engages directly or indirectly, in a
Competitive Activity.  For purposes of this Agreement, a “Competitive Activity”
means any business or other endeavor of a kind being conducted by Company or any
of its subsidiaries or affiliates (or demonstrably anticipated by Company) in a
geographic area that is within ten (10) miles of (a) any property that is owned,
leased or controlled by Company at any time during the six (6) months preceding
the Competitive Activity or, if Employee’s employment has been terminated,
during the last six (6) months of the Term, or (b) any oil or gas prospect that
Company is evaluating or in which Company is seeking to acquire an interest at
any time either during the six (6) months preceding the Competitive Activity or,
if Employee’s employment has been terminated, during the last six (6) months of
the Term.  Employee shall be considered to have become associated with a
Competitive Activity and in violation of this provision if Employee becomes
directly or indirectly involved as an owner, principal, employee, officer,
director, independent contractor, representative, stockholder, financial backer,
agent, partner, advisor, lender, or in any other individual or representative
capacity with any individual, partnership, corporation or other organization
that is engaged in a Competitive Activity.; provided, that Employee may hold or
acquire, solely as an investment, shares of capital stock or other equity
securities of any Competitor, so long as the securities are publicly traded and
Employee does not control, acquire a controlling interest in, or become a member
of a group which exercises direct or indirect control of, more than five percent
(5%) of any class of equity securities of such Competitor. 

    5.4    Non-disparagement.  During the Term and the Severance Period,
Employee will not distribute, cause a distribution of, or make any oral or
written



 

6



--------------------------------------------------------------------------------

 

statement, which directly or by implication tarnishes, creates a negative
impression of, or puts Company, its reputation and goodwill in a bad light, or
disparages Company or Parent in any other way, including but not limited to: (a)
the working conditions or employment practices of Company or Parent; (b)
Company’s oil and gas properties, including unproved or proved undeveloped
properties; or (c) Company’s directors, officers and personnel.  It will not be
a violation of this section for Employee to make truthful statements, under
oath, as required by law or formal legal process. 

    5.5    Intellectual Property Rights.  Employee understands that as part of
his Employment he may alone or together with others create, compile, or discover
data, designs, literature, ideas, trade secrets, know-how, commercial
information, or other valuable works or information, such as financial models,
drilling logs, development plans, reserves estimates or valuations, seismic data
and other information pertinent to the value of oil and gas properties
(collectively, “Intellectual Property”).  Employee acknowledges that Company
shall own all right, title, and interest in all Intellectual Property created by
him in whole or in part in the course of his employment by Company.  Employee
hereby assigns to Company all right, title, and interest in the copyrights or
patents embodied in or represented by such Intellectual Property, including all
rights of renewal and termination, and to any and all other intellectual
property rights, including without limitation, trademarks, trade secrets, and
know-how embodied in Intellectual Property or in any other idea or invention
developed in whole or in part by Employee in the course of his
Employment.  Employee further agrees to take all actions and to execute all
documents necessary in order to perfect and to vest such intellectual property
rights in Company. 

    5.6    Injunction.  It is recognized and hereby acknowledged by the parties
hereto that a breach by Employee of any of the covenants contained in Sections
5.1 through 5.5 of this Agreement will cause irreparable harm and damage to
Company, the monetary amount of which may be virtually impossible to
ascertain.  As a result, Employee recognizes and hereby acknowledges that
Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in Section 6 of this Agreement by Employee or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies Company may possess.

    5.7    American Jobs Creation Act Provisions.  It is the intention of the
parties that payments or benefits payable under this Agreement not be subject to
the additional tax imposed pursuant to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).  Accordingly, to the extent such potential
payments or benefits could become subject to Section 409A of the Code, the
parties shall cooperate to amend this Agreement with the goal of giving Employee
the economic benefits described herein in a manner that does not result in such
tax being imposed.  Notwithstanding anything in this Agreement to the contrary,
the following provisions related to payments treated as deferred compensation
under Section 409A of the Code, shall apply:



 

7



--------------------------------------------------------------------------------

 

(a)



If (i) Employee is a “specified person” on the date of Employee’s “separation
from service” within the meaning of Sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(ii) of the Code, and (ii) as a result of such separation from
service Employee would receive any payment that, absent the application of this
paragraph, would be subject to the interest and additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be made prior to the
date that is the earliest of: (i) six (6) months after Employee’s separation
from service and (ii) Employee’s date of death. 

(b)



Any payments that are delayed pursuant to Section 5.7(a) shall be paid on the
earlier of the two dates described therein.

(c)



Sections 5.4(a) and (b) shall not apply to any payment if and to the maximum
extent that that such payment would be a payment under a separation pay plan
following an “involuntary separation from service” (as defined in Treasury
Regulation Section 1.409A-1(n)) that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation Section
1.409A-1(b)(9)(iii).  For the avoidance of doubt, the parties agree that this
Section 5.7(c) shall be interpreted so that Employee will receive payments
during the six (6) month period specified in Section 5.2(a) to the maximum
amount permitted by Treasury Regulation Section 1.409A-1(b)(9)(iii).

(d)



If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A of the Code, Company in its
sole discretion may accelerate some or all of a payment otherwise payable under
the Agreement to the time at which such amount is includable in the income of
Employee, provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation Section 1.409A-3(j)(vii) and the amount of
such acceleration does not exceed the amount permitted under Treasury Regulation
Section 1.409A-3(j)(vii).

(e)



No payment to be made under this Agreement shall be made at a time earlier than
that provided for in this Agreement unless such payment is (i) an acceleration
of payment permitted to be made under Treasury Regulation Section 1.409A-3(j)(4)
or (ii) a payment that would otherwise not be subject to additional taxes and
interest under Section 409A of the Code.

(f)



A payment described in Section 4.4 of this Agreement shall be made only if such
payment will not be subject to additional taxes and interest under Section 409A
of the Code.

(g)



No payment shall be made pursuant to Section 2.3 of this Agreement unless such
payment would not constitute a deferral of compensation pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(v).





 

8



--------------------------------------------------------------------------------

 



6.    Entire Agreement; No Conflicts With Existing Arrangements.  No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that is not set forth
expressly in this Agreement.  This Agreement contains the entire agreement, and
supersedes any other agreement or understanding between Company and Employee
relating to Employee’s employment, provided, however, that if and to the extent
that Company has previously granted equity or other similar compensation to
Employee that is subject to a vesting schedule, contingency or performance
condition, this Agreement does not alter Employee’s entitlement to such
compensation in accordance with the original terms thereof.  Employee represents
and warrants that his employment by Company hereunder does not and will not
conflict with or constitute a breach or default under any prior or existing
agreement with any former employer or other person or entity.

7.    Notices:  All notices and other communications required or permitted under
this Agreement shall be in writing and will be either hand delivered in person,
sent by facsimile, sent by certified or registered first class mail, postage
pre-paid, sent by nationally recognized express courier service or by
email.  Such notices and other communications will be effective upon receipt if
hand delivered, emailed or sent by facsimile, ten  (10) days after mailing if
sent by mail, and one (l) day after dispatch if sent by express courier, to the
following addresses, or such other addresses as any party may notify the other
parties in accordance with this Section:

﻿

 

 

If to Company:

 

Samson Oil & Gas Limited

c/o Minerva Corporate, Level 8

99 St Georges Terrace

Perth, Western Australia 6000

Attention: Terence M. Barr, Chairman

Terry.Barr@samsonoilandgas.com

 

If to Parent:

 

Samson Oil & Gas Limited

c/o Minerva Corporate, Level 8

99 St Georges Terrace

Perth, Western Australia 6000

Attention: Nicholas Ong, Secretary

nicholas.ong@minervacorporate.com.au

If to Employee:

 

Tristan R. Farel

at such address as is shown on Company’s personnel records





 

9



--------------------------------------------------------------------------------

 



﻿

8.    Successors and Assigns.

        (a) This Agreement is personal to Employee and without the prior written
consent of Company shall not be assignable by Employee otherwise than by will or
the laws of descent and distribution.  This Agreement shall inure to the benefit
of and be enforceable by Employee’s legal representatives.

        (b) This Agreement shall inure to the benefit of and be binding upon
Company and its successors and assigns.

        (c) Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean Company and any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law or
otherwise.

9.          Severability.  The invalidity of any portion of this Agreement shall
not affect the enforceability of the remaining portions of this Agreement.  If
any provision of this Agreement shall be declared invalid, this Agreement shall
be construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.  If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be reduced to a period or area that would cure
such invalidity.

10.        Waivers.  The waiver by either party hereto of a breach or violation
of any term or provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach or violation.

11.         No Third-Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and, in the case of Employee, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this Agreement.

12.        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without regard to principles
of conflict of laws.

13.         Survival.  Employee’s obligations under Section 5 hereof shall not
terminate upon the termination of employment or the termination of this
Agreement but shall continue in accordance with their terms set forth herein. 

14.         Counterparts and Facsimile Signatures.  This Agreement may be
executed in one or more counterparts and by the separate parties hereto in
separate counterparts,



 

10



--------------------------------------------------------------------------------

 

each of which shall be deemed an original, but all of which together shall
constitute one and the same document.  Telecopies or other electronic facsimiles
of original signatures shall be deemed to be the same as original signatures for
all purposes. 

    IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement
as of the date set forth above.

﻿

﻿

 

 

 

 

﻿

COMPANY:

﻿

 

 

﻿

SAMSON OIL AND GAS USA, INC.

﻿

 

 

﻿

By:

 

﻿

 

Terence Barr, outgoing CEO & Managing Director

﻿

 

 

﻿

PARENT:

﻿

 

 

﻿

SAMSON OIL AND GAS LIMITED

﻿

 

 

﻿

By:

/s/ Peter Hill

﻿

 

Peter Hill, outgoing Chairman

﻿

 

 

﻿

 

 

﻿

Attest:

/s/ Nicholas Ong

﻿

 

Nicholas Ong, Secretary

﻿

 

 

﻿

EMPLOYEE:

﻿

 

 

﻿

By:

/s/ Tristan R. Farel

﻿

 

Tristan R. Farel

﻿



 

11



--------------------------------------------------------------------------------